EXHIBIT 12.1 Kite Realty Group Calculation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Three Months ended March 31, 2011 Years ended December 31 Earnings: Net (loss) income from continuing operations $ Add: Income taxes expense (benefit) Fixed charges, net of capitalized interest Distributions and income from majority-owned unconsolidated entity — — Less: Loss (income) from unconsolidated entities Earnings before fixed charges and preferred dividends $ $ Fixed charges: Interest expense $ Capitalized interest Interest within rental expense Fixed charges of unconsolidated entities — — Total fixed charges $ Preferred dividends — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges and preferred dividends The ratio is less than 1.0; the amount of coverage deficiency for the three months ended March 31, 2011 was $4.3 million.The calculation of earnings includes $9.2 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2010 was $18.1 million.The calculation of earnings includes $40.7 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2009 was $3.8 million.The calculation of earnings includes $32.1 million of non-cash depreciation expense.
